American Century World Mutual Funds, Inc. Prospectus Supplement Emerging Markets Fund Supplement dated February 9, 2009 ¢ Prospectus dated April 1, 2008 The following replaces the Annual Fund Operating Expenses table and footnotes 6 and 8 on page 6 of the prospectus. Annual Fund Operating Expenses (expenses that are deducted from fund assets) Management Fee(6) Distribution and Service (12b-1) Fees(7) Other Expenses(8) Total Annual Fund Operating Expenses Investor Class 1.81% None 0.01% 1.82% Institutional Class 1.61% None 0.01% 1.62% A Class 1.81% 0.25% 0.01% 2.07% B Class 1.81% 1.00% 0.01% 2.82% C Class 1.81% 1.00% 0.01% 2.82% R Class 1.81% 0.50% 0.01% 2.32% 6 The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. The fund has a stepped fee schedule. As a result, the fund’s unified management fee rate generally decreases as strategy assets increase and increases as strategy assets decrease. The fee shown has been restated based on strategy assets for the period from the most recent fiscal year end through January 31, 2009. As a result, the Total Annual Fund Operating Expenses in this table differ from those shown in the Financial Highlights. The fee for the fiscal year ended November 30, 2007 was 1.66% for Investor, A, B, C and R Classes and 1.46% for Institutional Class. For more information about the unified management fee, including an explanation of strategy assets, see The Investment Advisorunder Management. 8 Other expenses include the fees and expenses of the fund’s independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses. The following replaces the Example tables on page 7 of the prospectus. 1 year 3 years 5 years 10 years Investor Class $185 $573 $986 $2,135 Institutional Class $165 $512 $882 $1,920 A Class $773 $1,187 $1,625 $2,834 B Class $686 $1,175 $1,590 $2,963 C Class $286 $875 $1,490 $3,141 R Class $236 $726 $1,241 $2,652 The table above reflects a deduction for charges payable upon redemption. You would pay the following expenses if you did not redeem your shares and thus did not incur such charges: 1 year 3 years 5 years 10 years Investor Class $185 $573 $986 $2,135 Institutional Class $165 $512 $882 $1,920 A Class $773 $1,187 $1,625 $2,834 B Class $286 $875 $1,490 $2,963 C Class $286 $875 $1,490 $3,141 R Class $236 $726 $1,241 $2,652 American Century Investment Services, Inc., Distributor ©2009 American Century Proprietary
